     Case 2:17-cr-00225 Document 26 Filed 07/07/20 Page 1 of 1 PageID #: 93



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 2:17-00225-001

PATRICIA ANN CARNES


                       MEMORANDUM OPINION AND ORDER

      By letter motion dated June 15, 2020, defendant requested

early release from her term of probation.              The court has

considered defendant’s background, her performance while on

probation, and the recommendation of the United States Probation

Office.    Defendant has had multiple positive urine screens while

on probation.     Her motion is DENIED.

      The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, to the

Probation Office of this court, and to defendant.

      IT IS SO ORDERED this 7th day of July, 2020.

                                    ENTER:




                                     David A. Faber
                                     Senior United States District Judge
